The opinion of the Court was delivered by
Lowrie, J.
We think that the principles which governed in the cases of Dickinson v. Callahan, 19 State Rep. 227, and Quain’s Appeal, 22 Id. 510, rule this case in favor of the defendant below. Neither of the parties binds his executor or administrator in the covenant; and if he had attempted it, we do not see very well how he could have succeeded. If the administrator is bound now, he must be hound in all time to come; but the law does not profess to keep up the representation of a dead man’s estate longer than is necessary to settle it.
Besides this, all contracts must he construed with reference to their subject-matter, and a contract defining an existing relation can have no operation when that relation ceases, for its foundation is gone. This is a contract intended to regulate the relation of adjoining owners, and it is involved in its very nature that it cannot last longer than the relation. We see no word indicating that it was for any other purpose, and we should misapply it entirely if we should treat it as a rule of duty for persons not standing in the contemplated relation.
Judgment reversed and a new trial awarded.